Title: To George Washington from Major General Nathanael Greene, 15 February 1778
From: Greene, Nathanael
To: Washington, George



Sir
Providence Meeting House [Pa.]Feb. 15. [1778] 8 oClock [P.M.]

Col. Biddle is here and informs me there is but a poor prospect of geting Waggons I wish all those at Camp that can be spard from the ordinary duties of the Camp, may be forwarded to us as fast as posible—We have a great number of small parties out collecting to day of Cattle, Horses, and carriages—their success has not been reported this evening, but I am afraid there will be nothing considerable as the Country appears much draind—Hay is the plentifulest article that there is in the Country—Sixty or Seventy tons may be had in this neighbourhood.
If your Excellency thinks proper as soon as the Bridge is passable I would recommend a forage in Bucks County and in the meantime have forageing parties up about Reding—General Wayne thinks it advisable to destroy all the forage upon the Jersey Shore—Col. Butler will undertake it and cross the River from Chester I shall wait your Excellencies instructions respecting the matter—To morrow we shall mount a press party on Horses to press Waggons the back of Brandywine—The Inhabitants hereabouts if they have any Waggons or Harness they conceal them—I am with great respect Your Excellencies most Obedient Servant

Nath. Greene

